Exhibit 10.1





EXECUTION VERSION




SIXTH AMENDMENT


SIXTH AMENDMENT dated as of September 13, 2019 (this “Amendment”), to the
AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of June 27, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement” and, as amended and otherwise
modified by this Amendment, the “Amended Credit Agreement”), among US FOODS,
INC., a Delaware corporation (the “Borrower”), the other Loan Parties party
hereto, each lender from time to time party thereto, and CITICORP NORTH AMERICA,
INC., as Administrative Agent and Collateral Agent (the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Amended Credit Agreement. As
used herein, “Commitment Letter” means that certain Amended and Restated
Commitment Letter, dated August 16, 2018, among JPMorgan Chase Bank, N.A., Bank
of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Wells Fargo Bank, National Association, Wells Fargo
Securities, LLC, Bank of Montreal, BMO Capital Markets Corp., Goldman Sachs
Lending Partners LLC, Deutsche Bank AG New York Branch, Deutsche Bank Securities
Inc., Morgan Stanley Senior Funding, Inc., Natixis, New York Branch,
Coöperatieve Rabobank U.A., New York Branch, ING Capital LLC, Fifth Third Bank,
SunTrust Robinson Humphrey, Inc., SunTrust Bank, KKR Capital Markets LLC and US
Foods, Inc.


A.    Pursuant to that certain Stock Purchase Agreement, dated as of July 28,
2018, among Services Group of America, Inc., Food Services of America, Inc.,
Systems Services of America, Inc., Amerifresh, Inc., Ameristar Meats, Inc.,
Gampac Express, Inc., the Borrower and US Foods Holding Corp. (the “Sixth
Amendment Acquisition Agreement”), the Borrower will acquire the equity of
certain entities set forth in the Sixth Amendment Acquisition Agreement (the
“Sixth Amendment Acquisition”).


B.    The Borrower has requested to obtain a new term loan credit facility as
set forth in this Amendment (the “Incremental B-2019 Term Facility”) on the
terms, and subject to the conditions, set forth herein and in the Credit
Agreement. The Borrower has appointed JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, BMO Capital Markets Corp., Goldman Sachs Lending Partners LLC,
Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc., Natixis, New
York Branch, Coöperatieve Rabobank U.A., New York Branch, ING Capital LLC, Fifth
Third Bank, SunTrust Robinson Humphrey, Inc. and KKR Capital Markets LLC as
joint lead arrangers and joint bookrunners for the Incremental B-2019 Term
Facility (collectively, the “Incremental Arrangers”).


C.    The Borrower has requested, and the other parties party hereto are
willing, to amend certain provisions of the Credit Agreement in order to
establish the Incremental B-2019 Term Facility.


D.    Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree to this Amendment.


SECTION 1.  Incremental B-2019 Term Facility.


(i)    Effective as of the Sixth Amendment Effective Date (as defined below),
each Person listed on Schedule 1 hereto under the heading “Incremental B-2019
Term Lender” (each



--------------------------------------------------------------------------------



an “Incremental B-2019 Term Lender”)  hereby agrees, on the terms, and subject
to the conditions, set forth herein and in the Amended Credit Agreement, to make
loans denominated in Dollars to the Borrower on the Sixth Amendment Effective
Date by wire transfer of immediately available funds by 10:00a.m., New York City
time, to the account specified therefor by the Administrative Agent in the form
of a new Tranche of Incremental Term Loans designated as the “Incremental B-2019
Term Loans” in an aggregate principal amount not to exceed the amount set forth
on Schedule 1 hereto under the heading “Incremental B-2019 Term Loans” opposite
the name of such Incremental B-2019 Term Lender (such loans, the “Incremental
B-2019 Term Loans” and, the commitments of each Incremental B-2019 Term Lender
with respect thereto, the “Incremental B-2019 Term Commitments”). The
Incremental B-2019 Term Loans shall be funded at 99.50% of the principal amount
thereof, and notwithstanding said discount all calculations hereunder and under
the Amended Credit Agreement with respect to the Incremental B-2019 Term Loans,
including the accrual of interest and the repayment or prepayment of principal,
shall be based on 100% of the stated principal amount thereof. The
Administrative Agent will make such Incremental B-2019 Term Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable borrowing notice. The
Incremental B-2019 Term Loans are provided in accordance with, and shall be
governed by and subject to all of the terms and conditions set forth in, the
Amended Credit Agreement (including, without limitation, Section 2.5 thereof). 
Amounts repaid or prepaid with respect to the Incremental B-2019 Term Loans may
not be re-borrowed. The Incremental B-2019 Term Commitments of the Incremental
B-2019 Term Lenders shall be automatically and permanently reduced to $0 upon
the making of the Incremental B-2019 Term Loans on the Sixth Amendment Effective
Date.


(ii)    The Incremental B-2019 Term Loans shall constitute a new Tranche of Term
Loans for all purposes of the Amended Credit Agreement.


(iii)    It is further acknowledged and agreed that (i) the Incremental B-2019
Term Facility shall constitute a “Term Loan Facility”, a “Credit Facility” and a
“Facility”, (ii) the Incremental B-2019 Term Commitments shall constitute an
“Incremental Term Loan Commitment”, an “Incremental Commitment”, a “Term Loan
Commitment” and a “Commitment”, (iii) the Incremental B-2019 Term Loans shall
constitute “Incremental Term Loans”, “Term Loans” and “Loans” and (iv) the
Incremental B-2019 Term Lenders shall constitute “Term Loan Lenders” and
“Lenders”, in each case, for all purposes of the Amended Credit Agreement and
the other applicable Loan Documents.


(iv)    The initial Interest Period with respect to the Incremental B-2019 Term
Loans shall be the Interest Period set forth in the borrowing notice in respect
thereof delivered by the Borrower to the Administrative Agent prior to the Sixth
Amendment Effective Date.


(v)    Each Incremental B-2019 Term Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and to become a Lender under the Amended
Credit Agreement, (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, the Incremental Arrangers or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Amended Credit Agreement and the other Loan Documents, (iii)
acknowledges and agrees that no fiduciary or advisory relationship between the
Administrative Agent and/or the Incremental Arrangers, on the one hand, and such
Incremental B-2019 Term Lender, on the other hand, is


2

--------------------------------------------------------------------------------



intended to be or has been created in respect of any of the transactions
contemplated by this Amendment, (iv) acknowledges and agrees that such
Incremental B-2019 Term Lender is capable of evaluating and understanding, and
it understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Amendment, (v) acknowledges and agrees that the
Administrative Agent, the Incremental Arrangers or any of their respective
Affiliates may have received fees or other compensation from the Borrower or any
of its Affiliates in connection with this Amendment which may or may not be
publicly disclosed and such fees or compensation do not affect such Incremental
B-2019 Term Lender’s independent credit decision to enter into the transactions
contemplated by this Amendment, (vi) acknowledges and agrees that
notwithstanding that no fiduciary or similar relationship exists between the
Administrative Agent and/or the Incremental Arrangers, on the one hand, and such
Incremental B-2019 Term Lender, on the other hand, such Incremental B-2019 Term
Lender hereby waives, to the fullest extent permitted by law, any claims it may
have against the Administrative Agent, the Incremental Arrangers or their
respective Affiliates for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Administrative Agent, the Incremental
Arrangers and their respective Affiliates shall have no liability (whether
direct or indirect) to such Incremental B-2019 Term Lender in respect of such a
fiduciary duty claim or to any Person asserting a fiduciary duty claim on behalf
of or in right of such Incremental B-2019 Term Lender, including such
Incremental B-2019 Term Lender’s stockholders, employees or creditors, (vii)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Amended Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (viii) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Amended Credit Agreement and the other
Loan Documents are required to be performed by it as a Lender or a Term Lender,
as the case may be.


SECTION 2.  Amendments to Credit Agreement. Effective as of the Sixth Amendment
Effective Date, the Credit Agreement is hereby amended as follows:


(i)    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:


“Incremental B-2019 Term Commitment”: as to any Lender, its obligation to make
Incremental B-2019 Term Loans to the Borrower pursuant to subsection 2.1(b) and
the Sixth Amendment in an aggregate principal amount not to exceed the amount
set forth therein for such Lender, as such amount may be adjusted from time to
time in accordance with the Sixth Amendment. The original aggregate principal
amount of the Incremental B-2019 Term Commitments on the Sixth Amendment
Effective Date is $1,500,000,000.


“Incremental B-2019 Term Loan”: any Term Loan made pursuant to subsection 2.1(b)
and the Sixth Amendment; and collectively, the “Incremental B-2019 Term Loans”.


“Incremental B-2019 Term Lender”: a Lender holding an Incremental B-2019 Term
Commitment or any Incremental B-2019 Term Loans.


“Incremental B-2019 Term Loan Maturity Date”: September 13, 2026.


“Sixth Amendment”: the Sixth Amendment, dated as of the Sixth Amendment
Effective Date, among  the Administrative Agent, the Borrower and each
Incremental B-2019 Term Lender.


3

--------------------------------------------------------------------------------



“Sixth Amendment Acquisition”: as defined in the Sixth Amendment.


“Sixth Amendment Acquisition Agreement”: as defined in the Sixth Amendment.


“Sixth Amendment Effective Date”: September 13, 2019.


“Sixth Amendment Refinancing”: as defined in the definition of “Sixth Amendment
Transactions.”


“Sixth Amendment Transactions”: the Sixth Amendment Acquisition, together with
each of the following transactions consummated or to be consummated in
connection therewith: (a) the Borrower obtaining the Incremental B-2019 Term
Loans; (b) if applicable, the other transactions described in the Sixth
Amendment Acquisition Agreement; (c) the repayment (or the giving of notice for
the repayment thereof) of certain Indebtedness of the entities acquired directly
or indirectly by the Borrower in the Sixth Amendment Acquisition as provided in
Section 2.04(d) of the Sixth Amendment Acquisition Agreement (the “Sixth
Amendment Refinancing”); and (d) the payment of fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Sixth Amendment Transactions Costs”).


“Sixth Amendment Transaction Costs”: as defined in the definition of “Sixth
Amendment Transactions.”


(ii)    The definition of “Adjusted LIBOR Rate” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the word “Eurodollar” with the word
“Eurocurrency” in each instance where such term appears.


(iii)    The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended by replacing subclause (D) thereof with the
following:


“(D)(a) with respect to ABR Loans during the period from the Fifth Amendment
Effective Date and thereafter, (x) in the case of Initial Term Loans, 1.00% per
annum and (y) in the case of Incremental B-2019 Term Loans, 1.00% per annum and
(b) with respect to Eurocurrency Loans during the period from the Fifth
Amendment Effective Date and thereafter, (x) in the case of Initial Term Loans,
2.00% per annum and (y) in the case of Incremental B-2019 Term Loans, 2.00% per
annum.”


(iv)    The definition of “Lead Arrangers” in Section 1.01 of the Credit
Agreement is hereby amended by (a) replacing “and” with “,” immediately before
“Wells Fargo Securities, LLC” and (b) adding “and, with respect to the Sixth
Amendment, the Incremental Arrangers (as defined in the Sixth Amendment)”
immediately after “Wells Fargo Securities, LLC” therein.


(v)    The definition of “Loan” in Section 1.01 of the Credit Agreement is
hereby amended by adding “(including each Incremental B-2019 Term Loan)”
immediately after “Incremental Loan” therein.


(vi)    The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by adding “(which, in the case of the Incremental
B-2019 Term Loans, shall be the Incremental B-2019 Term Loan Maturity Date)”
immediately after “Incremental Commitment Amendment” therein.


4

--------------------------------------------------------------------------------



(vii)    The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:


“Repricing Transaction”: other than in connection with a Transformative
Acquisition or a transaction involving a Change of Control, (a) with respect to
the Initial Term Loans, the prepayment in full of the Initial Term Loans by the
Borrower with the proceeds of secured term loans (including any new, amended or
additional loans or Term Loans under this Agreement, whether as a result of an
amendment to this Agreement or otherwise), that are broadly marketed or
syndicated to banks and other institutional investors in financings similar to
the Initial Term Loans and having an effective interest cost or weighted average
yield (as determined prior to such prepayment by the Administrative Agent
consistent with generally accepted financial practice and, in any event,
excluding any arrangement, structuring, syndication or commitment fees in
connection therewith, and excluding any performance or ratings based pricing
grid that could result in a lower interest rate based on future performance, but
including any Adjusted LIBOR Rate floor or similar floor that is higher than the
then applicable Adjusted LIBOR Rate) that is less than the interest rate for or
weighted average yield (as determined prior to such prepayment by the
Administrative Agent on the same basis) of the Initial Term Loans, including as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Initial Term Loans and (b) with
respect to the Incremental B-2019 Term Loans, the prepayment in full of the
Incremental B-2019 Term Loans by the Borrower with the proceeds of secured term
loans (including any new, amended or additional loans or Term Loans under this
Agreement, whether as a result of an amendment to this Agreement or otherwise),
that are broadly marketed or syndicated to banks and other institutional
investors in financings similar to the Incremental B-2019 Term Loans and having
an effective interest cost or weighted average yield (as determined prior to
such prepayment by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
syndication or commitment fees in connection therewith, and excluding any
performance or ratings based pricing grid that could result in a lower interest
rate based on future performance, but including any Adjusted LIBOR Rate floor or
similar floor that is higher than the then applicable Adjusted LIBOR Rate) that
is less than the interest rate for or weighted average yield (as determined
prior to such prepayment by the Administrative Agent on the same basis) of the
Incremental B-2019 Term Loans, including as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Incremental B-2019 Term Loans.


(viii)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement
is hereby amended by adding “(including each Incremental B-2019 Term Loan)”
immediately after “Incremental Term Loan” therein.


(ix)    The definition of “Term Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by adding “(including each Incremental B-2019 Term
Commitment)” immediately after “Incremental Commitments” therein.


(x)    The definition of “Tranche” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:


“As of the Sixth Amendment Effective Date there are two Tranches of Term Loans
hereunder, namely (a) Initial Term Loans and (b) Incremental B-2019 Term Loans.”


5

--------------------------------------------------------------------------------



(xi)    Section 2.1(a) of the Credit Agreement is hereby amended by (a) changing
the heading thereof to “Initial Term Loans” and (b) adding “Initial” before
“Term Loan Lender’s” in the fourth line thereof.


(xii)    Section 2.1 of the Credit Agreement is hereby amended by adding a new
subsection (b) in between the existing subsections 2.1(a) and (b) that reads as
follows (and by relettering the existing subsection 2.1(b) as subsection
2.1(c)):


“(b) Incremental B-2019 Term Loans. Subject to the terms and conditions hereof,
each Incremental B-2019 Term Loan Lender severally agrees to make in a single
draw on the Sixth Amendment Effective Date, one or more term loans in Dollars to
the Borrower in an aggregate principal amount not to exceed the amount set forth
opposite such Incremental B-2019 Term Loan Lender’s name on Schedule A hereto
under the heading “Incremental B-2019 Term Loan Commitments,” as such amount may
be adjusted or reduced pursuant to the terms hereof.”


(xiii)    Section 2.2 of the Credit Agreement is hereby amended by adding a new
subsection (c) that reads as follows:


“(c) Incremental B-2019 Term Loan Amortization. The aggregate Incremental B-2019
Term Loans of all the Incremental B-2019 Term Lenders shall be repaid by the
Borrower in consecutive quarterly installments beginning on December 31, 2019
(subject to reduction as provided in subsection 3.4), on the dates set forth
below and for each such date in the principal amount set forth below opposite
such date (together with all accrued interest thereon) (or, if less, the
aggregate amount of such Term Loans then outstanding):


Date
Principal Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Incremental B-2019 Term Loan Maturity Date
0.25% of the aggregate initial principal amount of the Incremental B-2019 Term
Loans on the Sixth Amendment Effective Date
Incremental B-2019 Term Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Incremental B-2019
Term Loans”



(xiv)    Section 2.5(d) is hereby amended by adding “or Incremental B-2019 Term
Loans” after “Initial Term Loans” in each place it appears in subsection
(i)(C)(II) of the proviso to the second sentence thereof.


(xv)    Section 2.5(e) is hereby amended by adding a new clause (z) at the end
thereof (and by relettering the existing clauses (w), (x), (y) and (z) thereof
as clauses (v), (w), (x) and (y), respectively):


“and (z) after giving effect to the Sixth Amendment Transactions, the
Incremental B-2019 Term Commitments shall constitute Incremental B-2019 Term
Commitments hereunder, Incremental Term Loan Commitments and Incremental
Commitments hereunder and the Incremental B-2019 Term Loans shall constitute
Incremental B-2019 Term Loans, Incremental Term Loans and Incremental Loans
hereunder.”


6

--------------------------------------------------------------------------------



(xvi)    Section 2.6(a) is hereby amended by replacing “Initial Term Loans” with
“Term Loans” in the proviso to the fourth sentence thereof.


(xvii)    Section 2.6(c) is hereby amended by replacing “Initial Term Loan
Maturity Date” with “applicable Maturity Date” in the first sentence thereof.


(xviii)    Section 3.4(a) is hereby amended by replacing the eighth, ninth and
tenth sentences thereof with the following:


“If at any time after the Restatement Effective Date and on or prior to the
six-month anniversary thereof, the Borrower pursuant to this subsection 3.4(a)
makes an optional prepayment in full of the Initial Term Loans pursuant to a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each Lender of Initial Term Loans, a prepayment premium
of 1.00% of the aggregate principal amount of Initial Term Loans being prepaid.
If at any time after the Fifth Amendment Effective Date and on or prior to the
six-month anniversary thereof, the Borrower pursuant to this subsection 3.4(a)
makes an optional prepayment in full of the Initial Term Loans pursuant to a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each Lender of Initial Term Loans, a prepayment premium
of 1.00% of the aggregate principal amount of Initial Term Loans being prepaid.
If at any time after the Sixth Amendment Effective Date and on or prior to the
six-month anniversary thereof, the Borrower pursuant to this subsection 3.4(a)
makes an optional prepayment in full of the Incremental B-2019 Term Loans
pursuant to a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender of Incremental
B-2019 Term Loans, a prepayment premium of 1.00% of the aggregate principal
amount of Incremental B-2019 Term Loans being prepaid.  If at any time after the
Fifth Amendment Effective Date and on or prior to the six month anniversary
thereof any Lender of Initial Term Loans is replaced pursuant to subsection
10.1(g) or 10.1(h) in connection with any amendment of this Agreement (including
in connection with any refinancing transaction permitted under subsection
10.6(g) to replace the Initial Term Loans) that results in a Repricing
Transaction, such Lender (and not any Person who replaces such Lender pursuant
to subsection 10.1(g) or 10.1(h)) shall receive a fee equal to 1.00% of the
principal amount of the Initial Term Loans of such Lender assigned to a
replacement Lender pursuant to subsection 10.1(g) or 10.1(h). If at any time
after the Sixth Amendment Effective Date and on or prior to the six month
anniversary thereof any Lender of Incremental B-2019 Term Loans is replaced
pursuant to subsection 10.1(g) or 10.1(h) in connection with any amendment of
this Agreement (including in connection with any refinancing transaction
permitted under subsection 10.6(g) to replace the Incremental B-2019 Term Loans)
that results in a Repricing Transaction, such Lender (and not any Person who
replaces such Lender pursuant to subsection 10.1(g) or 10.1(h)) shall receive a
fee equal to 1.00% of the principal amount of the Incremental B-2019 Term Loans
of such Lender assigned to a replacement Lender pursuant to subsection 10.1(g)
or 10.1(h).”


(xix)    Section 3.11(b) is hereby amended by adding “or the Sixth Amendment
Effective Date, as applicable,” after “the Restatement Effective Date” in the
first and second sentences thereof.


(xx)    Section 4.15 is hereby amended and restated in its entirety to read as
follows:


(xxi)    “4.15 Purpose of Term Loans. The proceeds of the (i) Initial Term Loans
made on the Restatement Effective Date shall not be used by the Borrower for any
purpose other than (a) to fund all or a portion of the Transactions and (b) for
general corporate purposes, and (ii)


7

--------------------------------------------------------------------------------



Incremental B-2019 Term Loans made on the Sixth Amendment Effective Date shall
not be used by the Borrower for any purpose other than (a) to pay the purchase
price in connection with the Sixth Amendment Acquisition, (b) to finance the
Sixth Amendment Refinancing and (c) to pay the Sixth Amendment Transaction
Costs.”


(xxii)    Section 10.1(d) is hereby amended by adding “and/or the Incremental
B-2019 Term Loans” after “the Initial Term Loans” in each place it appears in
the first sentence thereof.


(xxiii)    Section 10.6(c)(i) is hereby amended by replacing “Initial Term Loan
Commitments and the Initial Term Loans” with “Term Loan Commitments and the Term
Loans” in the first sentence thereof.


(xxiv)    Schedule A to the Credit Agreement shall be amended by including the
following table at the end thereof:


Incremental B-2019 Term Commitments


Incremental B-2019 Term Lender
Incremental B-2019 Term Loan Commitments
JPMorgan Chase Bank, N.A.
$1,500,000,000
TOTAL
$1,500,000,000



SECTION 3. Representations and Warranties. The Borrower and (as to subsection
3(i) below) each other Loan Party hereby represents and warrants, on the date
hereof that:


(i) this Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party, and this Amendment constitutes a legal,
valid and binding obligation of the Borrower and each other Loan Party,
enforceable against the Borrower and each other Loan Party in accordance with
its terms, except as such enforceability may be limited by applicable domestic
or foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by such proceedings in
equity or at law); and


(ii) the representations and warranties set forth in Section 4.2(a), Section
4.3(a), the first, third and fourth sentences of Section 4.4, Section 4.5
(solely as it relates to the constitutional documents of the Loan Parties),
Section 4.10, the first sentence of Section 4.12, Section 4.13, clauses (i) and
(iii) (in each case solely with respect to the use of the proceeds of the
Incremental B-2019 Term Loans on the Sixth Amendment Closing Date) of the first
sentence of Section 4.18, and the third sentence of Section 4.18 (collectively,
the “Specified Representations”) are accurate in all material respects; provided
that the reference in Section 4.2(a) to “the Restatement Effective Date, after
giving effect to the consummation of the Transactions” shall be replaced with
“the Sixth Amendment Effective Date, after giving effect to the consummation of
the Sixth Amendment Transactions”.


SECTION 4.  Reference To And Effect Upon The Credit Agreement; Reaffirmation.


8

--------------------------------------------------------------------------------



(i)    From and after the Sixth Amendment Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to such agreement in any
other Loan Document, shall mean the Amended Credit Agreement, and (ii) this
Amendment shall constitute a Loan Document for all purposes of the Amended
Credit Agreement and the other Loan Documents.


(ii)    Each Loan Party hereby acknowledges that it has read this Amendment and
consents to the terms hereof and further hereby affirms, confirms and agrees
that (i) notwithstanding the effectiveness of this Amendment, the obligations of
such Loan Party under each of the Loan Documents to which it is a party shall
not be impaired and each of the Loan Documents to which such Loan Party is a
party is, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects, in each case, as amended hereby; and
(ii) its Guarantee of the Obligations (as defined in the Guarantee and
Collateral Agreement dated as of May 11, 2011 (as amended as of June 7, 2013,
and as further amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Guarantee and Collateral
Agreement”), among U.S. Foodservice Inc., the guarantors and party thereto and
Citicorp North America, Inc.), and the pledge of and/or grant of a security
interest in its assets as Collateral to secure the Obligations (as defined in
the Guarantee and Collateral Agreement), all as and to the extent provided in
the Security Documents, shall continue in full force and effect in respect of,
and to secure, the Obligations (as defined in the Guarantee and Collateral
Agreement) (including, without limitation, in respect of the Incremental B-2019
Term Facility) and shall accrue to the benefit of the Secured Parties (including
the holders of Incremental B-2019 Term Loans).


(iii)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent or any other Secured Party under the Credit Agreement, the
Amended Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement, the Amended Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement and the other Loan Documents specifically referred to herein.  This
Amendment shall not extinguish the Obligations (as defined in the Guarantee and
Collateral Agreement) for the payment of money outstanding under the Loan
Documents or discharge or release the Liens granted in any Security Document or
any security therefor or any guarantee thereof, and after giving effect to this
Amendment, the Liens and security interests for the benefit of the Secured
Parties securing payment of the Obligations (as defined in the Guarantee and
Collateral Agreement) are in all respects continuing and in full force and
effect with respect to all Obligations (as defined in the Guarantee and
Collateral Agreement).  This Amendment shall not constitute a novation of the
Obligations (as defined in the Guarantee and Collateral Agreement) or any of the
Loan Documents.  Except as expressly set forth herein, nothing herein contained
shall be construed as a substitution, or a payment and re-borrowing, or a
termination, of the Obligations (as defined in the Guarantee and Collateral
Agreement) outstanding under the Loan Documents or instruments guaranteeing or
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith.


SECTION 5.  Counterparts, Etc. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.  Any party hereto may execute
and deliver a counterpart of this Amendment


9

--------------------------------------------------------------------------------



by delivering by facsimile or other electronic transmission a signature page of
this Amendment signed by such party, and any such facsimile or other electronic
signature shall be treated in all respects as having the same effect as an
original signature.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose. This Amendment shall constitute the request of the
Borrower and the Incremental Commitment Amendment contemplated by Section 2.5 of
the Amended Credit Agreement.


SECTION 6.  Governing Law; Jurisdiction; Etc.  The provisions of Sections 10.12,
10.13 and 10.15 of the Credit Agreement shall apply to this Amendment, mutatis
mutandis.


SECTION 7.  Effectiveness of this Amendment.  This Amendment shall become
effective at the time and on the date (the “Sixth Amendment Effective Date”)
upon which the following conditions precedent are satisfied:


(i)    the Administrative Agent shall have received a duly executed counterpart
signature page of this Amendment from the Borrower, each of the other Loan
Parties and each Incremental B-2019 Term Lender;


(ii)    the Administrative Agent shall have received the executed legal opinion
of Cravath, Swaine & Moore LLP, special counsel to the Loan Parties, in a form
reasonably acceptable to the Administrative Agent;


(iii)    the Administrative Agent shall have received a solvency certificate
executed by a senior financial officer of the Borrower in substantially the form
of Annex I to Exhibit C of the Commitment Letter;


(iv)    the Administrative Agent shall have received:


(a) a copy of the resolutions or equivalent action, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
of each Loan Party authorizing, the execution, delivery and performance of this
Agreement, certified by the secretary, an assistant secretary or other
authorized representatives of such Loan Party as of the Sixth Amendment
Effective Date, which certificate shall be in a form reasonably satisfactory to
the Administrative Agent and shall state that the resolutions or other action
thereby certified have not been amended, modified (except as any later such
resolution or other action may modify any earlier such resolution or other
action), revoked or rescinded and are in full force and effect;


(b) a certificate of each Loan Party, dated as of the Sixth Amendment Effective
Date, as to the incumbency and signature of the officers or other authorized
signatories of such Loan Party executing this Amendment executed by a
Responsible Officer or other authorized representative and the secretary, any
assistant secretary or another authorized representative of such Loan Party;


(c) copies of the certificate or articles of incorporation and by-laws (or other
similar governing documents serving the same purpose) of each Loan Party,
certified as of the Sixth Amendment Effective Date as complete and


10

--------------------------------------------------------------------------------



correct copies thereof by the secretary, an assistant secretary or other
authorized representative of such Loan Party; and


(d) a certificate executed by a senior financial officer of the Borrower,
certifying compliance with the financial test set forth in clause (i) of the
definition of “Maximum Incremental Facilities Amount” in the Credit Agreement;


(v)    a customary borrowing notice shall have been delivered to the
Administrative Agent;


(vi)   each other condition precedent set forth in Annex I hereto shall have
been satisfied (or waived by each party hereto that is not the Borrower).


The Incremental Arrangers shall promptly notify the Borrower and the Lenders of
the Sixth Amendment Effective Date.








[Signature Pages follow]


11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first written above.



  US FOODS, INC.                  


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         





  BAY-N-GULF, INC.                  

By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         





  E & H DISTRIBUTING, LLC                  

By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         





  FRESH UNLIMITED, INC.                  

By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         





  GREAT NORTH IMPORTS, LLC                  


By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         








[Signature Page to the Sixth Amendment]

--------------------------------------------------------------------------------




  TRANS-PORTE, INC.                  

By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         






  US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                  

By:
/s/ Dirk J. Locascio       Name: Dirk J. Locascio
      Title: Chief Financial Officer
         







[Signature Page to the Sixth Amendment]

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as Incremental
     B-2019 Term Lender
                 

By:
/s/ Helen D. Davis
      Name: Helen D. Davis
      Title: Authorized Officer
         









[Signature Page to the Sixth Amendment]

--------------------------------------------------------------------------------




 
CITICORP NORTH AMERICA, INC., as
     Administrative Agent and Collateral Agent
                 

By:
/s/ David Tuder
      Name: David Tuder
      Title: Vice President
         







[Signature Page to the Sixth Amendment]

--------------------------------------------------------------------------------

ANNEX I


CONDITIONS


1. Since the date of the Sixth Amendment Acquisition Agreement, there shall not
have occurred a Material Adverse Effect (as defined in the Sixth Amendment
Acquisition Agreement).


2. The Sixth Amendment Acquisition shall have been consummated or, substantially
simultaneously with the initial borrowing of Incremental B-2019 Term Loans shall
be consummated, in all material respects in accordance with the terms of the
Sixth Amendment Acquisition Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto that (i) change the
definition of “Material Adverse Effect” contained in the Sixth Amendment
Acquisition Agreement or (ii) in the aggregate are material and adverse to the
Lenders (as defined in the Commitment Letter) or the Incremental Arrangers
without the prior consent of the Incremental Arrangers (which consent shall not
be unreasonably withheld, delayed or conditioned).  For purposes of the
foregoing condition, it is hereby understood and agreed that any change in the
purchase price (or amendment to the Sixth Amendment Acquisition Agreement
related thereto) in connection with the Sixth Amendment Acquisition shall not be
deemed to be material and adverse to the interests of the Lenders (as defined in
the Commitment Letter) and the Incremental Arrangers so long as either (A) such
changes are made pursuant to the purchase price adjustment provisions expressly
set forth in the Sixth Amendment Acquisition Agreement or (B) if otherwise, (x)
any reduction of the purchase price is allocated to a reduction of the
Incremental B-2019 Term Loans, and (y) any increase in purchase price is not
funded by the proceeds of indebtedness. Subject to the Conditionality Provisions
(as defined in the Commitment Letter), the Specified Acquisition Agreement
Representations (as defined in the Commitment Letter) and the Specified
Representations shall be true and correct in all material respects.


3. The Incremental Arrangers shall have received (a) (i) audited consolidated
balance sheets and the related consolidated statements of operations and cash
flows of US Foods Holding Corp. as of the end of and for the fiscal year ended
December 31, 2016, December 31, 2017 and each fiscal year ended thereafter and
at least 105 days prior to the Sixth Amendment Effective Date and (ii) unaudited
consolidated balance sheets and the related consolidated statements of
operations and cash flows of US Foods Holding Corp. as of the end of and for
each fiscal quarter ended after the date of the most recent balance sheet
delivered pursuant to clause (a)(i) and at least 60 days prior to the Sixth
Amendment Effective Date (other than any fourth fiscal quarter) and (b) solely
to the extent received by the Borrower from Services Group of America, Inc., (i)
audited combined balance sheets and the related combined statements of income
and comprehensive income and cash flows of the Companies (as defined in the
Commitment Letter) as of the end of and for the fiscal year ended December 30,
2016, December 29, 2017 and each fiscal year ended thereafter and at least 105
days prior to the Sixth Amendment Effective Date and (ii) unaudited combined
balance sheets and the related combined statements of income and cash flows of
the Companies (as defined in the Commitment Letter) as of the end of and for
each fiscal quarter ended after the date of the most recent balance sheet
delivered pursuant to clause (b)(i) and at least 60 days prior to the Sixth
Amendment Effective Date (other than any fourth fiscal quarter).


4. The Incremental Arrangers shall have received a pro forma combined balance
sheet and related pro forma combined statement of income of US Foods Holding
Corp. and its consolidated subsidiaries as of and for the 52 (or 53) week period
ending on the last day of the most recently completed four-fiscal quarter period
for which historical financial statements of US Foods Holding Corp. are provided
pursuant



--------------------------------------------------------------------------------



to paragraph 3 above, prepared so as to give effect to the Sixth Amendment
Transactions as if the Sixth Amendment Transactions had occurred as of such date
(in the case of such balance sheet) or as if the Sixth Amendment Transactions
had occurred at the beginning of such period (in the case of such other
financial statements), which need not be prepared in compliance with Regulation
S-X of the Securities Act of 1933, as amended, or include adjustments for
purchase accounting.


5. The Initial Lenders (as defined in the Commitment Letter) shall have received
at least three business days prior to the Sixth Amendment Effective Date all
documentation and other information about the Borrower and the other Loan
Parties as has been reasonably requested in writing at least ten business days
prior to the Sixth Amendment Effective Date by such Initial Lenders (as defined
in the Commitment Letter) that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation (each as defined in the Commitment
Letter).


6. All fees required to be paid on the Sixth Amendment Effective Date pursuant
to the Fee Letter (as defined in the Commitment Letter) and reasonable
out-of-pocket expenses required to be paid on the Sixth Amendment Effective Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Sixth Amendment Effective Date (or such later date as
the Borrower may reasonably agree) shall, upon the initial borrowing of
Incremental B-2019 Term Loans, have been paid (which amounts may be offset
against the proceeds of the Incremental B-2019 Term Loans).


7. If the Sixth Amendment Effective Date does not occur on or prior to the date
that is 60 days after August 15, 2019 (the “Allocation Date”), a ticking fee
shall, upon the initial borrowing of Incremental B-2019 Term Loans, have been
paid to each Incremental B-2019 Term Lender with respect to the Incremental
B-2019 Term Commitments of such Lender for each day from the 61st day after the
Allocation Date to but excluding the Sixth Amendment Effective Date at a rate
per annum equal to (i) for any such day from the 61st day after the Allocation
Date through and including the 90th day after the Allocation Date, 1.00%, (ii) 
for any such day from the 91st day after the Allocation Date through and
including the 120th day after the Allocation Date, 2.00% and (iii) for any such
day from or after the 121st day after the Allocation Date, a percentage equal to
the Adjusted LIBOR Rate for a one-month Interest Period commencing on the 121st
day after the Allocation Date plus 2.00%.


8. The Sixth Amendment Refinancing shall have been consummated, or shall be
consummated (or an unconditional notice of redemption with respect thereto shall
have been delivered, or shall be delivered) substantially simultaneously with
the initial borrowing under the Incremental B-2019 Term Loans.



--------------------------------------------------------------------------------



SCHEDULE 1


Incremental B-2019 Term Loans


Incremental B-2019 Term Lender
Incremental B-2019 Term Loans
JPMorgan Chase Bank, N.A.
$1,500,000,000
TOTAL
$1,500,000,000



